COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
                                                                              )
                                                                              )              
No.  08-06-00127-CV
                                                                              )
                                                                              )                    Appeal from the
                                                                              )
IN THE MATTER OF R.M., JR.,
A Juvenile         )                
65th District Court
                                                                              )
                                                                              )           
of El Paso County, Texas
                                                                              )
                                                                              )                   (TC# 03,00052)
                                                                              )
 
 
O
P I N I O N
 
The father of a
juvenile prosecuted by the El Paso County Attorney=s
office is attempting to appeal from a judgment of the trial court signed on
April 24, 2006, finding him in contempt of court.  Appellant was sentenced to 180 days
confinement and ordered to pay a fine of $500 for violating the Orders of
Probation entered by the trial court in this cause.  Appellant filed his notice of appeal on May
2, 2006.
Pending before the
Court on its own initiative is the dismissal of this appeal for want of
jurisdiction because contempt orders are not appealable orders.  Wagner v. Warnasch, 156 Tex. 334, 295 S.W.2d 890, 893 (1956); In
re B.A.C., 144 S.W.3d 8, 10-1 (Tex.App.‑-Waco 2004, no pet.).  This Court possesses the authority to dismiss
an appeal for want of jurisdiction after giving proper notice to all
parties.  See Tex.R.App.P. 42.3(a).




On May 18, 2006,
the clerk of this Court notified Appellant, in accordance with Texas Rule of
Appellate Procedure 42.3, that this Court may not have jurisdiction over this
appeal.  Appellant was advised that this
appeal would be dismissed unless any party could show cause for continuing the
appeal within ten days from the date of receipt of this Court=s letter.  Appellant failed to respond to this Court=s notice.  Accordingly, because it appears there is no
appealable order and/or judgment, we dismiss the appeal for want of
jurisdiction.  See Tex.R.App.P. 42.3(a).
 
 
 
June
22, 2006
DAVID WELLINGTON CHEW,
Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.